     Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 1 of 14




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

                                      ) MDL Docket No. 2800
In re: Equifax, Inc. Customer ) Case No.: 1:1 7-md-2800-TWT
Data Security Breach Litigation )
                                      ) CONSUMER CASES
                                      )
                                      )
                       B^0P^fe^| CONSENT ORDER

      On July 22, 2019, the Consumer Plaintiffs, by and through the Settlement

Class Representatives on behalf of themselves and the Settlement Class, entered


into a Settlement Agreement with Defendants Equifax Inc., Equifax Information


Services LLC, and Equifax Consumer Services LLC (collectively "Equifax") to

resolve the consumer track of the above-captioned litigation.


      Pursuant to Sections 2.7, 4.1.1, and 4.1.2, and Exhibits 2 and 3 of the


Settlement Agreement, Equifax is obligated to undertake certain Business Practice


Commitments that are to be memorialized in a Consent Order entered by this Court

in connection with the Judgment. The Court, having reviewed the Settlement


Agreement, Exhibits, and Business Practices Commitments set forth therein,


hereby ORDERS as follows:
     Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 2 of 14




      Unless othenvise specified below, the following security measures or their


equivalents will be deployed and maintained by Equifax for at least five (5) years

from the date this Court grants final approval of the Settlement Agreement:


 1. Scope: This Order shall apply to all networking equipment, databases or

        data stores, applications, servers, and endpoints that: (1) are capable of


        accessing, using or sharing software, data, and hardware resources; (2) are


        owned, operated, and/or controlled by Equifax; and (3) collect, process,


        store, have access, or grant access to Personal Information of consumers


        who reside in the United States, but excluding networking equipment,

        databases or data stores, applications, servers, or endpoints outside of the


        U.S. where access to Personal Information is restricted using a risk-based


        control ("Equifax Network"). For purposes of this Order, the following


        definitions apply:

           a. "Personal Information" shall have the same meaning as set forth in


               the data privacy laws in the states in which Class JVtembers reside,

               unless preempted by federal law.


           b. The "NIST Standard" refers to the most recent applicable NIST


               guidance, beginning with NIST 800-53r4, as the primary set of

               standards, definitions, and controls. Where this Order requires
   Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 3 of 14




          Equifax to test cyber resilience, Equifax will use an industry-

          recognized cybersecurity framework (for example, NIST CSF

          framework). Where this Order refers to "NIST or another


          comparable standard," Equifax either will use the NIST standard

          indicated above or another industry-recognized cybersecurity


          standard that satisfies Regulator Requirements.


        c. "Regulator" means the Federal Trade Commission ("FTC"), the


          Consumer Financial Protection Bureau ("CFPB"), or the multi-state


           group of state Attorneys General investigating the 2017 Data

          Breach. If no Regulator is willing or able to make a determination

           under this Order, then one of the attorneys designated as Co-Lead


           Counsel for the Consumer Plaintiffs in this multi-district litigation,

           or their law firms, and Equifax's CISO or their designee shall, in


           good faith, reach a determination.


2. Information Security Program: Within ninety (90) days of final

     approval of the Settlement Agreement, Equifax shall implement, and


     thereafter regularly maintain, review, and revise a comprehensive


     Information Security Program that is reasonably designed to protect the
    Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 4 of 14




       confidentiality, integrity, and availability of the Personal Information that

       Equifax collects, processes, or stores on the Equifax Network.


3. Managing Critical Assets: Equifax shall identify and document a

        comprehensive IT asset inventory, using an automated tool(s) where


       practicable, that, consistent with NIST or another comparable standard,


        will inventory and classify, and issue reports on, all assets that comprise


        the Equifax Network, including but not limited to software, applications,

        network components, databases, data stores, tools, technology, and


        systems. The asset inventory required under this paragraph shall be


        regularly updated and, at a minimum, identify: (a) the name of the asset;

        (b) the version of the asset; (c) the owner of the asset; (d) the asset's

        location within the Equifax Network; and (e) the asset's criticality rating.

        Equifax shall maintain, regularly review and revise as necessary, and


        comply with a Governance Process1 establishing that hardware and


        software within the Equifax Network be rated based on criticality,

        factoring in whether such assets are used to collect, process, or store




1 "Governance Process" shall mean any written policy, standard, procedure or
process (or any combination thereof) designed to achieve a control objective with
respect to the Equifax Network.
    Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 5 of 14




      Personal Information. Equifax shall comply with this provision by June

      30,2020.


4. Data Classification: Equifax shall maintain and regularly review and


      revise as necessary a data classification and handling standard.


5. Security Information and Event Management: Consistent with NIST or

      another comparable standard, Equifax shall unplement a comprehensive,


      continuous, risk-based SIEM solution (or equivalent). Equifax shall


      continuously monitor, and shall test on at least a monthly basis, any tool


      used pursuant to this paragraph, to properly configure, regularly update,


      and maintam the tool, to ensure that the Equifax Network is adequately


      monitored.


6. Logging and Monitoring: Equifax shall maintain, regularly review and

      revise as necessary, and comply with a Governance Process establishing:


      (1) risk-based monitoring and loggmg of security events, operational

      activities, and transactions on the Equifax Network, (2) the reporting of

      anomalous activity through the use of appropriate platforms, and (3)

      requiring tools used to perform these tasks be appropriately monitored and


      tested to assess proper configuration and maintenance. The Governance
   Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 6 of 14




      Process shall include the classification of security events based on severity

      and appropriate remediation timelines based on classification.


7. Vulnerability Scanning: Equifax shall implement and maintain a risk-


      based vuhierability scanning program reasonably designed to identify and

      assess vulnerabilities within the Equifax Network.

8. Penetration Testing: Equifax shall implement and maintain a risk-based

      penetration-testing program reasonably designed to identify and assess

      security vulnerabilities within the Equifax Network.


9. Vulnerability Planning: Equifax shall rate and rank the criticality of all

      vulnerabilities within the Equifax Network. For each vulnerability that is

      ranked most critical, Equifax shall commence remediation planning within


      twenty-four (24) hours after the vulnerability has been rated as critical and

      shall apply the remediation within one (1) week after the vuhierability has

      received a critical rating. If the remediation cannot be applied within one

      (1) week after the vulnerability has received a critical rating, Equifax shall

      identify or implement compensating controls designed to protect Personal


      Information as soon as practicable but no later than one (1) week after the
                                —I




      vuhierability received a critical rating.
    Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 7 of 14




10. Patch Management: Equifax shall maintain, regularly review and revise


      as necessary, and comply with a Governance Process to maintain, keep


      updated, and support the software on the Equifax Network. Equifax shall


      maintain reasonable controls to address the potential impact that security


      updates and patches may have on the Equifax Network and shall maintain

      a tool that includes an automated Common Vulnerabilities and Exposures


      (CVE) feed with regular updates regarding known CVEs.

11. Threat Management: Equifax shall maintain, regularly review and revise


      as necessary, and comply with a Governance Process establishing a threat


      management program designed to appropriately monitor the Equifax

      Network for threats and assess whether monitoring tools are appropriately


      configured, tested, and updated.


12. Access Control and Account Management: Equifax shall maintain,


      regularly review and revise as necessary, and comply with a Governance


      Process established to appropriately manage Equifax Network accounts.


      This Governance Process shall include, at a minimum, (1) implementing


      appropriate password, multi-factor, or equivalent authentication protocols;


      (2) implementing and maintaining appropriate policies for the secure

      storage of Equifax Network account passwords, including policies based




                                         7
   Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 8 of 14




      on industry best practices; and (3) limiting access to Personal Information

      by persons accessing the Equifax Network on a least-privileged basis.


13. File Integrity Monitoring: Equifax shall maintain, regularly review and

      revise as necessary, and comply with a Governance Process established to


      provide prompt notification of unauthorized modifications to the Equifax

      Network.


14. Legacy Systems: Equifax shall develop and implement a risk-based plan

      to remediate current le'gacy systems on a schedule that provides for


      remediation within five years following entry of this Order and which

      includes applying compensating controls until the systems are remediated.


      Equifax shall also maintain a Governance Process for active lifecycle


      management for replacing and deprecating legacy systems when they


      reach end of life.


15. Encryption: Equifax shall maintain, regularly review and revise as


      necessary, and comply with a Governance Process requiring Equifax


       either to encrypt Personal Information or otherwise implement adequate


       compensating controls.


16. Data Retention: Equifax shall maintain, regularly review and revise as


       necessary, and comply with a Governance Process establishing a retention
    Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 9 of 14




      schedule for Personal Information on the Equifax Network and a process


      for deletion or destruction of Personal Information when such information


      is no longer necessary for a business purpose, except where such


      information is otherwise required to be maintained by law.


17. TrustedID Premier: Equifax, including by or through any partner,

      affiliate, agent, or third party, shall not use any information provided by


      consumers (or the fact that the consumer provided infonnation) to enroll in


      TrustedID Premier to sell, upsell, or directly market or advertise its fee-


      based products or services.


18. IVtandatory Training: Equifax shall establish an information security

      training program that includes, at a minimum, at least amiual information


      security training for all employees, with additional training to be provided

      as appropriate based on employees' job responsibilities.


19. Vendor Management: Equifax shall oversee its third party vendors who

      have access to the Equifax Network by maintaining and periodically

      reviewing and revising, as needed, a Governance Process for assessing


      vendor compliance in accordance with Equifax's Information Security


      Program to assess whether the vendor's security safeguards are


      appropriate for that business, which Governance Process requires vendors
   Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 10 of 14




      by contract to implement and maintain such safeguards and to notify


      Equifax within seventy-two (72) hours of discovering a security event,

      where feasible.


20. Incident Response Exercises: Equifax shall conduct, at a minimum,


      biannual incident response plan exercises to test and assess its


      preparedness to respond to a security event.


21. Breach Notification: Equifax shall comply with the state data breach

      notification laws, as applicable, and unless preempted by federal law.


22. Information Security Spending: Equifax shall ensure that its Information

      Security Program receives the resources and support reasonably necessary


      for the Information Security Program to function as required by this


      Settlement. In addition, over a five-year period beginning January 1, 2019,


      Equifax shall spend a minimum of $1,000,000,000 ($1 billion) on data

      security and related technology.


23. Third-Party Assessments: Equifax shall engage a Third-Party Assessor


      meeting the criteria specified in this Order to conduct a SOC 2 Type 2

       attestation, or to conduct an assessment using industry-recognized


      procedures and standards in satisfaction of Regulator requirements for this


       Order (the "Third-Party Assessments"). The Third-Party Assessments will




                                         10
Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 11 of 14




  meet the following minimum standards, unless a Regulator expressly


  authorizes otherwise:


     a. The Third-Party Assessments will be conducted by an unbiased,


        independent, cybersecurity organization agreeable both to Equifax

        and a Regulator. Prior to selection, Equifax will disclose to the


        Regulator approving the Third-Party Assessor any compensated


        engagement by Equifax of the Third-Party Assessor in the 2 years


        prior to the assessment. The Third-Party Assessor shall be a


        Certified Information Systems Security Professional ("CIS SP") or a

        Certified Information Systems Auditor ("CISA"), or a similarly

        qualified organization; and have at least five (5) years of experience

        evaluating the effectiveness of computer system security or


        information system security.
                                                                  f

     b. The scope of the Third-Party Assessments, including the assertion


        statements required, will be established by the Third-Party Assessor


        in consultation with Equifax.


     c. The Thu-d-Party Assessments will evaluate Equifax's Information


        Security Program, including its policies and practices, consistent


        with NIST or another comparable standard.




                                  11
Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 12 of 14




     d. The reporting periods for the Third-Party Assessments shall (1)

        cover the first 180 days following final approval of the Settlement

        Agreement for the initial Third-Party Assessment, and each two-


        year period thereafter for a total of seven (7) years. Provided,


        however, that the parties agree in good faith to adjust this tuneline to

        align with Third-Party Assessments performed for Regulators to the

        extent that they are used to satisfy this Order.


     e. The Third-Party Assessor will confirm that Equifax has complied


        with the terms of this Order.


     f. The Third-Party Assessments will identify deficiencies in Equifax's

        Information Security Program and, m good faith cooperation with


        Equifax's CISO or their designee, prioritize and establish dates by

        which Equifax shall remediate the deficiencies identified or

        implement compensating controls.


     g. Within 30 days after the close of each reporting period in Paragraph

        23 (d) above, the Third-Party Assessor will provide to Consumer

        Plaintiffs' Co-Lead Counsel a verification of compliance with this

        Order, which includes the identification of material deficiencies and

        Equifax's corresponding plan pursuant to Paragraph 23 (f).




                                    12
   Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 13 of 14




         h. Equifax may use a Third-Party Assessment performed in satisfaction


            of obligations to government entities to meet the Third-Party


            Assessment requirement here, provided that the assessment


            complies with Paragraph 23 of this Order.

24. Regulator Requirements: The Parties and Court acknowledge that

      Equifax may be obligated to comply with requirements governing

      Equifax's Information Security Program and Third-Party Assessments as


      part of the resolution of claims stemming from the 2017 Data Breach and

      asserted against Equifax by certain government entities (the "Regulator

      Requirements"). In the event that any of the specific obligations set forth

      in the above provisions conflict with provisions set forth in the Regulator


      Requirements regarding the same or similar obligations, then the more


      restrictive Regulator provision shall apply and supersede the less

      restrictive provision in this Order.


25. Miscellaneous: In the event that technological or industry developments


      or intervening changes in law render any of the provisions set forth m this


      Order obsolete or make compliance by Equifax with any provision


      impossible or technically impractical, Equifax will provide notice to

      Consumer Plaintiffs Co-Lead Counsel. If the Parties reach a mutual




                                        13
  Case 1:17-md-02800-TWT Document 958 Filed 01/13/20 Page 14 of 14




     agreement that the elimination or modification of a provision is

     appropriate, they may jointly petition the Court to eliminate or modify

     such provision. If the Parties fail to reach an agreement, Equifax may


     petition the Court to eliminate or modify such provision. Under any

     circumstances, to the extent Consumer Plaintiffs believe that Equifax is


     not complying with any provision of this Order, they will first meet and

     confer with Equifax prior to seeking relief from the Court.

26. Continuing Jurisdiction and Enforcement: The Court retains


     jurisdiction over this matter and the Parties for purposes of enforcing the -


     terms of this Consent Order.




IT IS SO ORDERED this ,S day of Q^e^^ 2020.




                                                       ^•^^•^

                                           THOMAS W. THRASH, JR.
                                           United States District Judge




                                      14
